Citation Nr: 1209070	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee medial meniscus tear, status post arthroscopy.

2.  Entitlement to service connection for right knee tear of the posterior horn of the medial meniscus, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2008.  A statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.

The Veteran appeared at a September 2011 travel Board hearing.  A transcript is of record.

Additional evidence with waiver of preliminary RO review were both received in October 2011.


FINDINGS OF FACT

1.  The Veteran's left knee medial meniscus tear had onset during, or is etiologically linked to, the Veteran's active duty military service.

2.  The Veteran's right knee tear of the posterior horn of the medial meniscus had onset during, or is etiologically linked to, the Veteran's active duty military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee medial meniscus tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for right knee tear of the posterior horn of the medial meniscus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran seeks entitlement to service connection for disabilities of both knees.  He essentially contends that physically taxing duties performed over his approximately 27 years of active duty service caused accumulated damage to his knees, and that in the final weeks of his active duty service he experienced buckling/popping injury to each knee while he was on terminal leave.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board initially notes that the Veteran served on active duty service for approximately 27 years with aircraft maintenance duties; his period of service began when he was a teenager and spanned for more than half of his life through the time of his retirement in July 2007.  The Veteran has already established service connection for twelve separate diagnoses, including multiple orthopedic diagnoses.

There is no controversy in this case as to the fact that the Veteran is currently diagnosed with the claimed disabilities of the knees, as is documented clearly in his post-service medical records.  The decisive question for each issue is whether the claimed disability is etiologically linked to the Veteran's military service.

Significantly, a private medical statement received in October 2011 shows that the Veteran's treating orthopedic surgeon has determined "within a reasonable amount of medical probability that this patient's deteriorating knee condition is caused by his 27 years in the military as well as his duties as a flight mechanic."  The Board finds that this medical opinion is probative in this case; it is prepared by a competent expert specialist, it reflects no factual assumptions beyond the nature of the Veteran's service that are shown in the evidence of record, and the author appears to be sufficiently familiar with the matter as the claims-file contains documentation of the author's treatment of the Veteran as early as July 2007 (the same month as the Veteran's retirement from active duty service).  Indeed, the Board notes that contemporaneous documentation clearly confirmed that the Veteran sought treatment from the author for at least right knee complaints in July 2007, and was clearly being seen for bilateral knee complaints by September 2007 at the latest.

The July 25, 2007, private medical report indicates that the Veteran was referred to the orthopedic specialist by MacDill, which tends to corroborate the Veteran's testimony that he initially received medical attention for knee symptoms on July 13, 2007, or less than two weeks following the conclusion of his active duty military service.  The Veteran has further testified that the July 13, 2007, appointment was scheduled because it was the earliest available appointment date when he initially sought medical attention in June 2007, just prior to the conclusion of his active duty military service.

The Board notes that the evidence clearly establishes that the Veteran underwent MRI diagnostic imaging of both knees in September 2007, with pertinent findings of disability found for both knees at that time.  The evidence also clearly established that surgical treatment of the left knee was performed in October 2007 and surgical treatment of the right knee was performed in November 2007.

The Veteran has testified, including as presented at his September 2011 Board hearing and in written statements dated in December 2007 and December 2009, that the sequence of events leading to onset of symptoms and discovery of disability in his knees is as follows.  In April 2007, while on terminal leave prior to retirement, the Veteran experienced a twisting injury to his left knee when stepping down off of a stool and felt his left knee 'pop.'  The Veteran experienced discomfort and swelling, but was able to manage the symptoms while anticipating that they would heal.  In May or June 2007, still while on terminal leave prior to retirement, he stepped off of a curb while jogging and experienced a 'pop' in his right knee, with subsequent swelling and soreness.  The Veteran testifies that he sought treatment when symptoms worsened in June 2007, but could receive no appointment time with an appropriate provider until July 2007, after his formal retirement date.  MRI studies of his knees were delayed due to complications with the Veteran's insurance and medical facilities, but were completed in September 2007 and revealed the findings that necessitated his two knee surgeries.  The two knee surgeries were completed one at a time in each of the following two months.

The Board finds that the Veteran's testimony is credible, and is reasonably corroborated in several respects with other evidence of record.  The Board notes that although there were no knee complaints and no claim for disability benefits associated with the knees in the Veteran's first claim for service connection, that first claim was filed in January 2007 and the associated VA examination was conducted in February 2007; the Veteran's original claim was initiated and developed prior to the Veteran's retirement and prior to the events of April and June 2007 that are described in his testimony.  The Board finds that the Veteran's statements in connection with his original claim of entitlement to service connection for various disabilities do not pertinently contradict his testimony in connection with the issues currently on appeal.  The Board finds that no evidence of record otherwise persuasively contradicts the Veteran's testimony in this case.

In sum, after approximately 27 years of service featuring work in aircraft maintenance, it is absolutely clear at a minimum that: (1) the Veteran was treated for right knee complaints less than a month after service and was treated for left knee complaints less than three months after service, (2) the symptoms were attributed to the claimed knee disabilities upon the first diagnostic imaging completed shortly thereafter, and (3) the orthopedic specialist who has treated the Veteran's knee complaints since the month of his retirement from service has determined that the knee problems are probably a result of the length and nature of his military service.  The Veteran filed this claim for benefits in December 2007, less than six months after his active duty retirement date.

Beyond those facts that are clearly established, the Veteran has further presented credible testimony of experiencing some pertinent knee symptoms before receiving medical treatment, more directly indicating the onset of the pertinent symptomatology while the Veteran was still formally on active duty service.

The Board briefly acknowledges that there are some uncertainties raised by the evidence in this case, and the evidence does not conclusively or indisputably demonstrate in-service onset of the claimed knee disabilities.  However, after reviewing the totality of the evidence, to include the Veteran's sworn testimony and the competent medical evidence, the Board finds that the evidence supporting the claim is at least in a state of equipoise with the negative evidence.  38 U.S.C.A. § 7105(c).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  There is a positive probative etiology opinion and clear contemporaneous documentation of the claimed disabilities within the first few months following the Veteran's lengthy period of service, and the Veteran has asserted that he had ongoing knee problems from the last weeks of his service until the time of the documented medical treatment in the weeks and months following his service.  The Veteran's statements are found to be credible for the purpose of establishing a continuity of symptomatology during the short intervening period following service, and they are reasonably supported by the objective medical evidence of record.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Because the evidence is at least in a state of relative equipoise in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Hence, service connection is warranted for left knee medial meniscus tear and for right knee tear of the posterior horn of the medial meniscus.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date in January 2008.  He will have the opportunity to initiate an appeal from these 'downstream' issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection is warranted for left knee medial meniscus tear and for right knee tear of the posterior horn of the medial meniscus.  The appeal is granted as to both issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


